PER CURIAM.
(On motions for reconsideration.) The motions for reconsideration are denied, without costs.
Mary L. Levy (Cahlamer) appealed from the entire judgment and from all the orders incident to the judgment, including those relating to property division, maintenance and attorney fees, In re the Marriage of Levy v. Levy, 130 Wis. 2d 523, 526 n.1, 388 N.W.2d 170, 171 n.1 (1986). She sought review in this court on the ground that the circuit court and court of appeals incorrectly applied the parties’ prenuptial agreement in determining the financial aspects of the divorce. Nevertheless, this court limited its opinion and decision to the circuit court’s erroneously considering the premarital agreement in determining property division. Since the court determined, as a matter of law, that the circuit court erred in construing the premarital agreement as applicable to divorce, the court should have concluded that the circuit court erred in considering the parties’ prenuptial agreement in determining any financial matter, including property division. Furthermore, financial aspects of the divorce, including maintenance, property division, and attorney fees, are interrelated and interdependent, Dixon v. Dixon, 107 Wis. 2d 492, 509, 319 N.W.2d 846 (1982). For these reasons, we amend the opinion and decision to remand the cause to the circuit court for consideration of all financial aspects of the divorce without reference to the premarital agreement between the parties.